As filed with the Securities and Exchange Commission on August5, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22492 MainGate MLP Fund (Exact name of registrant as specified in charter) 6075 Poplar Avenue, Suite 402, Memphis, TN 38119 (Address of principal executive offices) (Zip code) Matthew G. Mead 6075 Poplar Avenue, Suite 402, Memphis, TN 38119 (Name and address of agent for service) 855-657-3863 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2011 Item 1. Reports to Stockholders. to Stockholders. ccess to THIS PAGE INTENTIONALLY BLANK MainGate MLP Fund Class A Class I 6075 Poplar Avenue, Suite 402 | Memphis, TN 38119 | 855.MLP.FUND (855.657.3863) | www.maingatefunds.com Semi-Annual Report May 31, 2011 Table of Contents Letter to Shareholders 5 Hypothetical Growth of a $10,000 Investment in Class A Shares 7 Average Annual Returns 7 Expense Example 8 Allocation of Portfolio Assets 9 Schedule of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights: Class A Shares 12 Financial Highlights: Class I Shares 12 Notes to Financial Statements 13 Additional Information 17 Board Approval of Advisory Agreement 18 Privacy Policy 20 Fund Service Providers 21 MainGate mlp fund Dear Shareholders, Thank you for your commitment to the MainGate MLP Fund. The outlook for the master limited partnership (“MLP”) market remains bright, in our opinion. As you know, the Fund’s investment objective is to generate total return. We believe that in the current environment, MLPs offer the opportunity to generate total return for the Fund from two potential sources; (1) yield, and (2) growth. Review We believe the average MLP may grow its distribution at a 4-5% rate over the next year. With steady valuations, the MLP market could offer the possibility of attractive total returns supported by a healthy yield. The MLP capital markets have been very healthy during 2011, with MLPs raising in excess of $11 billion of equity through 51 offerings and $13 billion of debt through 27 offerings year to date as of July 1, 2011. This compares to $14.2 billion of equity and $20.6 billion of debt raised for all of 2010. We believe that capital markets activities have typically supported MLP growth efforts through strategies such as organic growth projects and mergers & acquisitions (“M&A”). MLP M&A activity has been healthy with 53 announced transactions worth over $14 billion through July 1, 2011. There have been five MLP Initial Public Offerings that have raised in excess of $900 million through July 1, 2011. The Fund is an investor in Tesoro Logistics, LP (TLLP) which conducted its IPO on April 20, 2011. Tesoro is a Crude/Refined Products Pipelines and Storage MLP in which the Fund held a 5% portfolio position as of May 31, 2011. Outlook MLP yields are competitively positioned compared to other income assets. As of July 1, 2011, MLPs, as measured by holdings in the Alerian MLP Index, enjoyed an average yield of 6.17%, which is approximately 300 basis points (3.00%) higher than the yield of the 10 year U.S. Treasury based on our estimates. MLP distribution growth expectations remain quite visible. The INGAA Foundation, Inc. released its much anticipated study in June 2011 that outlined the need for an additional $205 billion of new gas infrastructure through 2035. INGAA expects over $8 billion of average annual expenditure for gas infrastructure through 2035. New infrastructure is expected to be constructed for gas storage, gathering and processing, and mainline gas transmission pipelines. Semi-Annual Report 2011●5 The Fund has exposure to sectors which may benefit from new infrastructure investment opportunities including the Natural Gas/Natural Gas Liquid Pipelines and Storage sector. We believe that our two largest positions, Williams Partners, LP (WPZ) and Enterprise Product Partners, LP (EPD) are well positioned to potentially benefit from future growth opportunities. In addition, the Fund has exposure to the Natural Gas Gathering/Processing sector with our two largest positions being Copano Energy, LLC (CPNO) and Crosstex Energy, Inc. (XTXI) as of May 31, 2011. We believe an environment supported by the need for additional energy infrastructure could provide an attractive investment climate for the Fund in the years ahead. Sincerely, Geoffrey P. Mavar, Chairman Matthew G. Mead, CEO Past performance is not a guarantee of future results. Opinions expressed are those of MainGate and are subject to change, are not guaranteed, and should not be considered investment advice. The information contained in this report is authorized for use when preceded or accompanied by a prospectus. Basis point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. Mutual fund investing involves risk. Principal loss is possible. The Fund is nondiversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund will invest in Master Limited Partnerships (MLPs) which concentrate investments in the natural resource sector and are subject to the risks of energy prices and demand and the volatility of commodity investments. Damage to facilities and infrastructure of MLPs may significantly affect the value of an investment and may incur environmental costs and liabilities due to the nature of their business. MLPs are subject to significant regulation and may be adversely affected by changes in the regulatory environment. Investments in smaller companies involve additional risks, such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. MLPs are subject to certain risks inherent in the structure of MLPs, including complex tax structure risks, limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. The Alerian MLP Index is a composite of the 50 most prominent energy Master Limited Partnerships. You cannot invest directly in an index. The MainGate MLP Fund is distributed by Quasar Distributors, LLC. 6 |MainGate MLP Fund Hypothetical Growth of a $10,000 Investment in Class A Shares This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund as of the Fund’s inception date on 2/17/11. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Average Annual Returns May 31, 2011 | unaudited 1 Year 5 Year Since Inception* Inception Date Class A (without sales load) n/a n/a -0.10% 2/17/11 Class A (with sales load) n/a n/a -5.84% 2/17/11 Class I n/a n/a 0.00% 2/17/11 S&P 500 Index n/a n/a 0.90% 2/17/11 *Periods of one year or less in length are cumulative. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent quarter end may be obtained by calling 855.MLP.FUND (855.657.3863) or by visiting www.maingatefunds.com. Class A and Class I shares were first available on February 17, 2011. Class A performance has been restated to reflect the maximum sales charge of 5.75%. Class I is not subject to a sales charge. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund shares. Semi-Annual Report 2011●7 Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from February 17, 2011 (commencement of operations) to May 31, 2011. Actual Expenses For each class, the first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expense you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect current and deferred income tax expense or any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table for each class is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these current and deferred income tax expense and transaction costs were included, your costs would have been higher. Beginning Account Value (02/17/2011) Ending Account Value (05/31/2011) Expenses Paid During Period(1) (02/17/11 – 05/31/11) Annualized Expense Ratio(2) Class A Actual 1.75% Class A Hypothetical (5% return before expenses) 1.75% Class I Actual 1.50% Class I Hypothetical (5% return before expenses) 1.50% (1) Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 104 days (the number of days in the most recent period)/365 days (to reflect the period). (2) Annualized expense ratio excludes current and deferred income tax expense. 8|MainGate MLP Fund Schedule of Investments | May 31, 2011 | unaudited Master Limited Partnerships and Related Companies, United States: 96.3%(1) Shares Fair Value Crude/Refined Products Pipelines and Storage: 25.9%(1) Buckeye Partners, L.P. $ Genesis Energy, L.P. Kinder Morgan, Inc.(3) Kinder Morgan Management, LLC(2) Magellan Midstream Partners, L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P Natural Gas/Natural Gas Liquid Pipelines and Storage: 33.6%(1) El Paso Pipeline Partners, L.P. $ Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. Niska Gas Storage Partners LLC ONEOK Partners, L.P. Spectra Energy Partners, L.P. Williams Partners, L.P. Natural Gas Gathering/Processing: 34.9% (1) Copano Energy, LLC $ Crosstex Energy, Inc.(3) Crosstex Energy, L.P. Eagle Rock Energy Partners, L.P. MarkWest Energy Partners, L.P. Regency Energy Partners, L.P. Targa Resources Corp.(3) Targa Resources Partners, L.P. Propane: 1.9%(1) Inergy, L.P. $ Total Master Limited Partnerships and Related Companies (Cost $1,532,724) $ Total Investments: 96.3%(1)(Cost $1,532,724) $ Assets in Excess of Other Liabilities: 3.7%(1) Net Assets Applicable to Common Stockholders: 100.0%(1) $ (1) Calculated as a percentage of net assets applicable to com mon stockholders. (2) Security distributions are paid-in-kind. (3) MLP general partner interest. See Accompanying Notes to the Financial Statements. Semi-Annual Report 2011●9 Statement of Assets and Liabilities May 31, 2011 | unaudited Assets Investments at fair value (cost $1,532,724) $ Cash and cash equivalents Receivable from Advisor (Note 4) Deferred offering costs Total assets Liabilities Deferred tax liability Accrued expenses and other liabilities Total liabilities Net assets applicable to common stockholders $ Net Assets Applicable to Common Stockholders Consist of Additional paid-in capital $ Undistributed net investment loss, net of income taxes ) Accumulated realized loss, net of income taxes ) Net unrealized gain on investments, net of income taxes Net assets applicable to common stockholders $ Unlimited shares authorized Class A Class I Net assets $ $ Shares issued and outstanding Net asset value, redemption price and minimum offering price per share $ $ Maximum offering price per share ($9.99/0.9425) $ NA Statement of Operations February 17, 2011(1) – May 31, 2011 | unaudited Investment Income Distributions received from master limited partnerships $ Less: return of capital on distributions ) Distribution income from master limited partnerships Dividends from common stock 94 Total Investment Income Expenses Professional fees Registration fees Offering costs Administrator fees Reports to stockholders Trustees’ fees Transfer agent expense Insurance expense Advisory fees Custodian fees and expenses 12b-1 shareholder servicing fee - Class A 3 Other expenses Total Expenses Less: expense reimbursement by Advisor ) Net Expenses Net Investment Loss, before Income Taxes ) Deferred tax benefit Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized loss on investments, before income taxes ) Deferred tax benefit Net realized loss on investments ) Net change in unrealized appreciation of investments, before income taxes Deferred tax expense ) Net change in unrealized appreciation of investments Net Realized and Unrealized Gain on Investments Increase in Net Assets Applicable to Common Stockholders Resulting from Operations $ (1) Commencement of operations. See Accompanying Notes to the Financial Statements. 10|MainGate MLP Fund Statement of Changes in Net Assets Operations February 17, 2011(1) – May 31, 2011 unaudited Net investment loss $ ) Net realized loss on investments ) Net change in unrealized appreciation of investments Net increase in net assets applicable to common stockholders resulting from operations 62,267 Capital Share Transactions(Note 8) Proceeds from shareholder subscriptions Net increase in net assets applicable to common stockholders from capital share transactions Total increase in net assets applicable to common stockholders Net Assets Beginning of period — End of period $ Undistributed net investment loss at the end of the period, net of income taxes $ ) (1) Commencement of operations. See Accompanying Notes to the Financial Statements. Semi-Annual Report 2011●11 Financial Highlights: Class A Shares Per Common Share Data(2) February 17, 2011(1) – May 31, 2011 unaudited Net Asset Value, beginning of period $
